Citation Nr: 1700196	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-22 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1988.
 
These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).
 
In July 2015, the Veteran appeared at a video-conference Board hearing conducted by the undersigned Veterans Law Judge.

In August 2015, the Board dismissed the Veteran's claims seeking service connection for hand, eye, and knee disorders at his request, granted his claim for entitlement to service connection for tinnitus, and remanded the remaining issues for additional development.  

In June 2016, the Board adjudicated the Veteran's claim for an increased rating for pes planus with plantar fasciitis, and remanded the claims currently on appeal for additional development.  

The issue of entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.
 
2.  The competent evidence of record does not reflect that an acquired psychiatric disorder was diagnosed during service or that a psychosis was diagnosed within the first post-service presumptive year.
 
3.  The Veteran's currently diagnosed personality disorder is not a "disease" or "injury" under the meaning of applicable law and regulations for VA purposes.  In addition, the evidence does not demonstrate that the Veteran incurred a superimposed psychiatric disease or injury upon his personality disorder during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 

The Veteran's July 2015 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  

The case was remanded in August 2015, in order to obtain VA medical records and to provide the Veteran with a VA examination to determine whether he had a current psychiatric disorder, to include PTSD, related to service.  Current VA treatment records have been associated with the claims file.  The Veteran was provided with the required VA examination in January 2016.  At that time, he reported that he was within a mile and a half of an April 1986 bombing of a nightclub in Berlin frequented by American servicemen.  He contended that, after the explosion, he and other servicemen on base were "put on alert."  The Berlin bombing was confirmed, and the Board remanded the case in order to determine whether the Veteran was stationed near Berlin in April 1986 in an attempt to confirm his stressor.  In addition, the Board found that the examination afforded the Veteran was inadequate, as the examiner noted, in contrast to current VA regulations, that PTSD was a diagnosis for individuals who actually experienced a traumatic event, but not for those who fear such an event may occur.  38 C.F.R. § 3.304(f)(3)(2015).
 
As such, the Veteran's presence in Germany was confirmed.  In addition, on remand, the Veteran was provided with a VA examination in August 2016.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Service connection - legal criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, then the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Board notes that there are special provisions for claims of PTSD based upon "fear of hostile military or terrorist activity."  Specifically, 38 C.F.R. § 3.304(f)(3) provides:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

II.b.  Psychiatric disorder - background

The Veteran has contended that he has an acquired psychiatric disorder, to include PTSD, that is a result of in-service stressors.

Service treatment records do not reflect a psychiatric disorder at entrance or at any point during active duty.  
In January 2012, the Veteran submitted a statement describing in-service stressor events in support of his claim for entitlement to service connection for PTSD.  He reported that he had to clean up a helicopter crash, which included retrieving body parts of two helicopter pilots.  In addition, he stated that while on active duty in Germany, he was on constant alert status due to terrorist threats, and that the stress was constant.  He indicated that he experienced symptoms including depression, anxiety attacks, inability to concentrate, anti-social personality traits, inability to function in social settings, polysubstance abuse, mood swings, and aggressive nightmares.

A January 2012 VA mental health treatment note reflects the observation that he had mild worsening of anxiety since he had to research his traumatic event, and that his diagnosis appeared to be PTSD.  

The Veteran submitted a statement in March 2012, reporting that he had endured a high level of stress while on active duty.   He reported that suicides and attempted suicides were normal in his unit and that training deaths were a "regular occurrence."  He indicated that he became cold and callus to horrific events and became silent when asked about them.

An October 2012 assessment reflected that the Veteran had mood swings, paranoia, anger management problems, and anxiety due to mental illness.

A favorable determination from the SSA reflected that the Veteran was disabled due to PTSD, depression, and antisocial personality disorder.  It was noted that records from the Dallas VA Medical Center show treatment in 2011 and 2012 for antisocial traits, PTSD, and polydrug abuse.

A February 2013 VA medical record reflected the Veteran's reports of several stressors.  These included witnessing a man getting crushed on a train between two tanks and a man getting crushed against a wall.  He also reported picking up body parts after a helicopter crash.  In addition, he contended that he was traveling in a Bradley when a soldier accidentally discharged his weapon into the floor below which was live ammunition, and that the floor had begun to burn.  The Veteran contended that he also encountered many live fires inside a gun range.  He alleged that he dealt with terroristic threats such as when the "red army fraction" drove through a closed gate of the base.  The Veteran reported that two or three people committed suicide, and a few others attempted.  He indicated that he drank to cope with the stress.  The examiner diagnosed chronic PTSD and polysubstance and alcohol dependence in early remission.

A September 2013 statement from a VA psychiatrist reflected his opinion that the Veteran was diagnosed with PTSD, and that it was most likely a result of exposure to traumatic events that occurred during active duty. 

The Veteran submitted a statement in September 2013 reflecting his reports that, while serving in Germany, he was stationed on the Berlin wall.  He indicated that tension and stress were always a factor in his role as a keeper of peace.  He "trained for war constantly."  Bomb threats and terrorist attacks kept his division on the highest level of alert for the majority of his European tour of duty, as a result of the Berlin disco club bombing that injured 79 service members in April l986.  He reported that there were numerous episodes of terroristic activity during his tour in Germany, and that training deaths, suicide, and suicide attempts were regular and made him numb for decades. 

In May 2014, the Veteran submitted a statement describing his stressor experiences while in service, including cleaning up body parts after a helicopter crash, being on border duty at the Berlin wall when the discotheque in Berlin was bombed, and being present in the back of a closed Bradley vehicle when a round went off and burned inside the vehicle, causing thick smoke to fill the vehicle.  In addition, the Veteran reported that a fellow soldier was run over while in his sleeping bag about 50 to 100 yards away from where he was sleeping, and that, due to bomb threats, his unit was on constant alert.
 
In an August 2014 Formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD, completed by the JSRRC coordinator, it was noted that in response to the RO's request the Veteran provided three stressors-policing a helicopter crash in Germany, his presence in Germany at the time of the discotheque bombing and an incident in the armored personnel carrier (APC).  Available service treatment records were reviewed and there were no complaints or injuries shown in relationship to an accident inside the APC.  In addition, while a crash did occur on January 23, 1986, a month before the Veteran arrived for duty in Germany, no helicopter crash was noted in his area on the day the Veteran claimed.  Finally, it was noted that he did not state that he was in or near the discotheque bombings in Berlin while he was stationed in Germany during April 1986.

A December 2014 VA assessment to determine the Veteran's treatment reflected his reports of ongoing violent behavior, including throwing a grenade into a Turkish owned restaurant after he was "assaulted by Turkish men" and throwing a German man off of a bridge.  The examiner noted that the Veteran did not appear bothered by or remorseful for past violent acts and stated that he is able to justify any level of violence if he feels disrespected.  Throughout the evaluation, he described (and demonstrated) stringent and rigid rules for viewing others and interacting with the world that did not align with, and at times were directly opposed to, societal norms and laws.  The examiner opined that, consistent with an antisocial mindset, such rules have been used to justify violent acts and other forms of interpersonal exploitation in the absence of remorse or empathy.   The examiner noted that the Veteran's engagement in mental health treatment had been sporadic and reflected conflicting reports given to varying clinicians based upon the Veteran's goal for that specific time.  Additionally, the Veteran's symptom reports were not consistent across providers.  

The examiner reviewed the Veteran's treatment records and noted that he was hospitalized for suicidal ideation in March 2011 and completed a residential program for "polysubstance dependence - alcohol, cocaine, and marijuana" in October 2011.  He also participated in a residential VA PTSD program from March to April 2014, but was irregularly discharged from the program due to aggressive interactions with other male residents, as well as sexually inappropriate comments made to women residents.  He completed a residential VA PTSD program in July 2014. 

The examiner found that, based on information gathered during this assessment, the Veteran did not meet the criteria for a diagnosis of PTSD.  While he endorsed symptoms such as isolation from others and behavioral avoidance, these symptoms appeared to stem from an underlying personality disorder that impaired interpersonal functioning and increased isolation.  The Veteran continued to endorse past traumatic experiences related to his time in the military, but when asked was unable to connect his symptoms to a specific memory or event.  The examiner found that treatment specifically focused on trauma-related symptoms had proven to be ineffective for the Veteran in the past, as his past treatment had not appeared to target underlying personality dynamics, which were a likely driving force for his presenting problems.  The examiner noted that it appeared that the Veteran may exaggerate his PTSD symptoms to attempt to provide a rationale for his violent behaviors and difficulty engaging with others.  A personality disorder with antisocial and narcissistic traits was the primary diagnosis.  The examiner noted to rule out a diagnosis of Antisocial Personality Disorder.  The Veteran was additionally diagnosed with cocaine, alcohol and cannabis dependence.
The examiner opined that the Veteran exhibited many traits of both narcissistic and antisocial personality disorder.  Specifically, he demonstrated failure to adhere to social norms and legal obligations due to a sense of entitlement and a lack of regard for others' well-being.  The examiner noted that that Veteran had a historical diagnosis of PTSD, but per this interview does not appear to meet the criteria at this time.  His endorsed PTSD symptoms were more accurately accounted for by underlying personality traits and patterns of relating to others.

An April 2015 VA medical record shows that a provider who reviewed the medical record and was involved in an assessment of the Veteran on the trauma team during the Veteran's treatment from December 2014 to January 2015 did not think that the Veteran had PTSD, and was concerned about his psychopathy, potential for anger/violence, predatory behavior, and tendency towards power grabbing and attention seeking and dramatic behavior.  

The Veteran was afforded a VA examination in January 2016.  He was diagnosed with cocaine, cannabis, and alcohol use disorders, adjustment disorder with mixed disturbance of emotions and conduct, and antisocial personality traits.  He reported 4 stressors.  First, he alleged that he had just been relieved of duty at Checkpoint Charlie and heard a big explosion a few hours later.  He indicated that a club in Berlin frequented by American servicemen had been bombed, and that the location of the club was "maybe about a mile and a half away" from his location.  After the explosion, he and other servicemen on base were "put on alert."  The examiner noted that the Veteran did not go to the site of the explosion, did not witness the destruction, and was not confronted with any terrorist activities during this series of events.  Second, he contended that he was "policing up" a helicopter crash site and was instructed to gather body parts.  The examiner observed that the RO had already noted that he was not in Germany at the time of the crash, and that this was confirmed by review of the Veteran's personnel records.  Third, he reported that another soldier who was "maybe 30 feet away from me" was run over in his sleeping bag during an exercise.  He indicated that he "saw a little red spot in the snow" the next morning and asked some other soldiers what had happened.  The examiner noted that the Veteran did not see the accident, did not know it had happened until told by others, and did not see the body.  Finally, the Veteran reported that while he was in the back of a Bradley with other soldiers, one of them accidentally fired a round into the floor of the truck bed, causing the ammunition  stored under the floor of the truck to start smoking, which activated the fire suppression system in the truck.  He reported that he feared the ammunition stored in the floor would explode.  

The examiner opined that the Veteran's diagnosed psychiatric disabilities noted above were less likely than not caused or aggravated by service.  He found that none of the four stressors described by the Veteran could support a PTSD diagnosis.  The reported stressors had no supporting evidence of occurrence, were refuted by the evidence of record, or did not meet Criterion A for PTSD even if one were to accept its occurrence as fact.  

In addition, the examiner noted that there was considerable variability in the Veteran's testimony over the years, in regard to his experiences in service and when and how his mental health symptoms began.  The examiner indicated that when the Veteran first sought psychiatric treatment in 2011, he did not mention any event or circumstance during military service as contributing to his problems.  Rather, he reported spending five years in a German prison more than ten years after service, where he got into numerous fights with "Russians, Yugoslavs, Turks and Afghanis...they tried to kill me because I'm an American."  He said he would get a feeling of panic when up to 10 Russian convicts would storm his cell to discuss politics with him face to face.  The examiner noted that medical records reflected the Veteran's prior reports to providers that his depression, panic attacks, and hypervigilance began while he was in jail.  The examiner also noted that there was no evidence that drug and alcohol abuse started only after exposure to claimed stressors in service.  The Veteran told providers in 2011 that from an early age he liked to "party" and that his affinity for drugs and alcohol cost him several college scholarships and that he subsequently joined the Army.  The examiner opined that the Veteran's history of anxiety and depression was most likely related to legal problems, including his long prison term in Germany, separation from his son and other social supports in Germany due to legal issues, divorce by his wife of  9 years while he was in prison, rejection by his family back in the United States, years of substance abuse and a substance-abusing lifestyle, long periods of homelessness and wandering due to the aforementioned substance-abusing lifestyle, chronic unemployment, and limited financial resources.  There was no evidence of a mental condition dating back to service, or in the years immediately after discharge.  The examiner opined that it was less likely than not any of the above disorders had their onset in service or were related to any event or circumstance during service. 

Because of limited information about the Veteran's childhood, the examiner did not diagnose an actual personality disorder.  However, he noted that the Veteran's history of pervasive disregard for others and for the established norms and laws of society were such that the examiner acknowledged the presence of antisocial personality traits among his diagnoses.  The examiner found that it could not be reasonably argued that the Veteran's years in service worsened these symptoms, as he appeared to have functioned reasonably well for a time after leaving the Army.  The examiner observed that the Veteran went to school in Germany for training as a security consultant, then owned his own business in that area following service.   Provider treatment notes also showed that in 2011 the Veteran "gave an extensive history of high functioning, high pay work that he used to do while working in the music industry in Europe, working in security- this was all lost due to substance abuse, but most notably due to his severe legal problems, including incarceration for five years in Germany."   

The Veteran was provided with another VA examination in August 2016.  The examiner found that he failed to meet the diagnostic criteria for PTSD under the DSM-5, but diagnosed antisocial personality disorder, and alcohol, stimulant, and cannabis use disorders.  The examiner noted that the Veteran had exhibited a repetitive and persistent pattern of misconduct in which the rights of others and age appropriate societal norms/rules were violated as the Veteran exhibited aggression toward people and engaged in serious violations of rules.  Personality disorders were diagnosed based upon evaluation of an individual's long term patterns of functioning and these personality features must be evident by early adulthood.  The examiner found that the Veteran was exhibiting personality disorder characteristics by his early adulthood and his pattern of thoughts, feelings and behavior had been stable and consistent over time.  He recounted numerous incidents of getting into physical altercations and violent reprisal against different ethnic groups.  On one occasion the Veteran reportedly threw a grenade into a Turkish owned restaurant after he was assaulted by a group of Turkish men.  He indicated that he did not know "the casualty count."  He was imprisoned for five years for attempted manslaughter and cut a man's throat after the male "blocked his exit."  He got into numerous fights in prison with Russians, Yugoslavs, Turks and Afghanis, stating that they tried to kill him because he was American.  He stated that he "never has his guard down" and believed that people were out to harm him.  He reported that he threw a German male off a bridge and that in his last fight, hit a man's head on a tree.  The man fell down and the Veteran "never looked back."

The examiner opined that the Veteran failed to meet full DSM 5 (or DSM-IV) diagnostic criteria for either a depressive disorder or an anxiety disorder, but met full criteria for substance use disorders including alcohol and amphetamines.  His history of substance use may have contributed to the varied diagnostic impressions due to possible substance induced mood disorder.  However, the examiner found that the Veteran's primary mental health diagnosis was related to Personality Disorder symptomology.  More specifically, the Veteran exhibited a pattern of inner experience and behavior which deviated significantly from the expectations of his culture and societal norms via his poor impulse control, poor interpersonal functioning, affective instability and misinterpretations of himself and others.  His personality disorder symptoms had been pervasive and inflexible and had been manifest in various settings throughout his life.  The onset of his personality disorder symptoms were traced to his early adulthood years. 

The examiner noted that the January 2016 VA examination report reflected that the Veteran's claim that he was told to clear up a helicopter crash site to retrieve body parts, but that it was previously established that he was not present in Germany at the time of the crash.  The examiner additionally noted that, in an August 2016 VA medical record, the Veteran reported that his symptoms were the result of having been "involved in terrorist attacks in small areas."  During current examination, the Veteran was clear that he was not present at site of bombing which occurred while he was stationed in Germany, nor did he witness aftermath of the incident.  Rather, he had reported a fear of possible terrorist attacks and "being on high alert all the time for any attack from Russia or going to war with Libya."

II.c.  Psychiatric disorder - analysis

The Veteran seeks service connection for a mental health disorder.
 
At the outset, there is no medical evidence indicating that the Veteran had any acquired psychiatric disorder, to include PTSD, at the time of entrance into service, and there is no subsequent evidence of a psychiatric condition in service.  The first evidence of record indicative of a psychiatric disorder is in 2011, when the Veteran sought treatment for substance abuse.  As an initial matter, the Board notes that the Veteran has not been diagnosed with a psychosis, and therefore service connection may not be granted on a chronic disease presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
 
As indicated above, the diagnoses over the years have continued to include polysubstance abuse.  However, a substance abuse disorder cannot be service connected as a direct result of service, and while it may be on a secondary basis, service connection for a psychiatric disorder that may have caused or aggravated the substance abuse is denied herein.  Therefore, service connection for any substance abuse disorder is not warranted.  See 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. § 3.301(a) (2015) (service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (determining that alcohol abuse may be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability).

As for the Veteran's specific claim of service connection for PTSD related to service, while PTSD was noted throughout the record upon treatment visits and the Veteran participated in PTSD programs through the VA, the competent medical evidence of record shows that he does meet the criteria for a diagnosis of PTSD.  The Board acknowledges the September 2013 VA opinion reflecting a PTSD diagnosis likely related to in-service stressors.  However, examiners of record thoroughly reviewed the Veteran's history, behavior patterns, and interviewed the Veteran, and concluded that he did carry a diagnosis of PTSD.  These examiners even noted that the Veteran's symptoms, which could be associated with PTSD, were more likely a characteristic of a personality disorder.  In addition, while the Veteran has endorsed several stressors, his reports of these events have been found to either be not credible or do not meet the criteria for a stressor to support a diagnosis of PTSD.  Therefore, based on review of the evidence, the Board concludes that the preponderance of the evidence is against service connection for PTSD in this case.  Although the Veteran set forth stressors which show that he expressed fear of hostile military or terrorist activity, these stressors alone did not adequately support a diagnosis of PTSD.

With regard to other diagnosed acquired psychiatric disorders, the Board notes that the Veteran was diagnosed with adjustment disorders and noted to have depression; however, the VA examiner who conducted the August 2016 examination thoroughly reviewed the evidence of record and found that the Veteran did not meet the criteria for a diagnosis of a depressive disorder or an anxiety disorder.  Rather, throughout the record, examiners attributed his symptoms to a personality disorder.  

It is noted that congenital and developmental defects, including personality disorders, are not considered diseases for VA purposes.  See 38 C.F.R. § 3.303(c) (2015).  A defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (finding that the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).  In this case, no acquired psychiatric disorder is shown to be superimposed on or in any way related to the personality disorder.  38 C.F.R. § 4.127(2015); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Therefore, service connection is not warranted as per this discussion.
 
Although the Veteran has contended that he has an acquired psychiatric disorder, to include PTSD, he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Such is a complex medical question, beyond the competence of a layperson.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").
 
As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran has contended that he has a lumbar spine disorder that began during service.  In June 2016, the Board remanded this issue in order to provide the Veteran with a VA examination to determine whether he had a current back disorder related to service.  The examiner was advised that the Veteran was competent to report ongoing symptoms, and that these reports should be considered in rendering an opinion.  At the time of the examination, the record included the Veteran's lay statements of ongoing back pain and a statement submitted in March 2016 from a woman who met him when he returned from active duty, stating that she recalled his complaints of back pain.  

The Veteran was provided with the required VA examination in August 2016.  The examiner diagnosed lumbar strain and lumbar spinal stenosis and noted the in-service treatment for the Veteran's back.  At the time of the examination, the Veteran reported that he had chronic low back problems since service.  However, the examiner found that since there was a large gap of 23 years between his discharge from service and the first post-service record of treatment in 2011 with no recorded chronic lower back issues, chronicity of the lower back problems from service was not established.  As such, he opined that it was less likely as not that the Veteran's current lower back disability commenced during or was etiologically related to any incident of active duty.

The August 2016 VA examiner's opinion was based on the absence of post-service medical treatment for back pain.  However, the mere absence of documented treatment since separation from service cannot be the sole basis for concluding that the Veteran's current back condition is not related to military service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible").  Moreover, the Veteran is considered competent to establish the presence of observable symptomatology, such as back pain, and such lay testimony "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Because the Veteran's competent reports of continuous back pain since service were not considered, the August 2016VA examination is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide an examination, it must ensure that the examination is adequate).

For these reasons, this matter must be remanded to obtain a supplemental VA opinion that considers the Veteran's reported continuity of symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of lumbar strain and lumbar spinal stenosis or degenerative disc disease.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disorder, to include lumbar strain and lumbar spinal stenosis or degenerative disc disease, was caused by or is etiologically related to any incident of active duty.  The examiner must address and consider the statements by the Veteran that he has been experiencing back pain since service, and the statement submitted in March 2016 from a woman who met him when he returned from active duty, stating that she recalled his complaints of back pain.

The examiner must provide reasons for each opinion.   If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for back pain in the years following service cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


